Citation Nr: 1645659	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 18, 2003 for service connection for posttraumatic stress disorder (PTSD), to include whether there is clear and unmistakable error (CUE) in the prior rating decisions denying PTSD.  

2.  Entitlement to a rating in excess of 50 percent prior to October 21, 2010, and in excess of 70 percent thereafter for service-connected PTSD.  

3.  Entitlement to an effective date earlier than October 21, 2010 for a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1968 to April 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and a 50 percent rating, effective July 23, 2008.  

In October 2011, the RO assigned an increased rating of 70 percent for PTSD, effective October 21, 2010.  

In October 2014, the Board remanded the claims for increased ratings for PTSD and for a TDIU but denied an effective date for service connection for PTSD prior to July 23, 2008 to include on the basis of CUE in a prior RO decision.  The Veteran appealed that portion of the decision relevant to the effective date for service connection for PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, the Court remanded that claim for compliance with a joint motion for partial remand. 

In February 2016, the Board found that an earlier RO decision in December 2004 was clearly and unmistakably erroneous and granted an effective date for service connection for PTSD of December 18, 2003.  The Board also granted a TDIU, effective October 21, 2010.  The Board denied ratings for PTSD in excess of 50 percent prior to October 21, 2010 and in excess of 70 percent thereafter.  The Veteran appealed the decision to the Court.  In August 2016, the Court remanded the claims for higher ratings and earlier effective dates for compliance with the terms of a joint motion for partial remand.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD that was received by the RO in September 1990 was abandoned; the Veteran was notified and did not initiate an appeal. 

2.  Thereafter, a formal or informal claim for service connection for PTSD was not received by VA until December 18, 2003.  

3.  In March 2004, the RO denied the claim to reopen the previously denied claim for entitlement to service connection for PTSD.  

4.  Evidence received within one year of the March 2004 decision included service department information that was not considered in that decision and which relates to the Veteran's alleged stressors; the March 2004 decision was, therefore, not final.  

5.  In December 2004, the RO reopened the claim for entitlement to service connection for PTSD but denied the claim on the merits. 

6.  In January 2010, the RO granted service connection for PTSD and assigned an effective date of July 23, 2008, the date of receipt of a request to reopen the claim.  

7.  The RO decision that denied service connection for PTSD in December 2004 was clearly and unmistakably erroneous and service connection was warranted, effective not earlier than December 18, 2003.  

8.  Prior to October 21, 2010, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such moderate to moderately serious symptoms such as strained, but not broken, family relationships, isolation from friends, intrusive memories of combat, hypervigilance, startle response, irritability, lack of impulse control, and avoidance behaviors.  

9.  From October 21, 2010 to January 27, 2015, the Veteran's PTSD manifested with serious, but not total, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to additional symptoms such as lack of eye contact in conversation, inability to be in a closed room, neglected personal appearance, panic attacks, slowness of thought, impaired abstract thinking, and memory deficits. 

10.  From January 28, 2015, the Veteran's PTSD manifests as total occupational and social impairment with additional symptoms such as disorientation, memory deficits to the level of forgetting names of close relatives, confused and circumstantial speech, emotional exacerbations, and an inability to drive a vehicle, manage personal finances and most daily activities including hygiene and with persistent hallucinations and delusions diagnosed as evidence of psychoses.   

11.  Prior to October 21, 2010, the Veteran had a single service connected PTSD disability rated as 50 percent disabling. 

12.  Prior to October 21, 2010, the Veteran's PTSD did not preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date earlier than December 18, 2003 for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105; 3.158, 3.400 (2015).  

2.  The criteria for an initial rating in excess of 50 percent for PTSD prior to October 21, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 70 percent for PTSD from October 21, 2010 to January 27, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a rating of 100 percent for PTSD, effective January 28, 2015, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for a TDIU prior to October 22, 2010 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
As this appeal arises in part from the Veteran's disagreement with the initial ratings and effective date following the grant of service connection for PTSD, no additional notice is required regarding these downstream elements of the service connection claim.  The award of a TDIU was based entirely on impairment associated with PTSD and thus is also a downstream element.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  Notice is not required for CUE actions as a matter of law.  Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding that the notice requirements do not apply to RO CUE claims).    

VA has secured or attempted to secure all relevant.  This includes the Veteran's service treatment and personnel records, records of examination and adjudication of claims for Social Security Administration disability benefits, identified records of private mental health care in March and June 2015, and VA outpatient treatment records from October 2005 to December 2014.   VA examinations were performed in October 2004, December 2009, October 2010, February 2012, and February 2015, and copies of these reports have been associated with the record.  The Board finds these examinations adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current symptoms, and included detailed assessments and opinions in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

In an August 2015 brief, the Veteran's representative contended that VA failed to satisfy its duty to assist in performing a search and obtaining additional service records.  This contention will be addressed below.  Neither the Veteran nor his representative has contended any other shortcomings in VA assistance in the development of the claims.

Additionally, the Board finds there has been substantial compliance with its October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record indicates that the Appeals Management Center (AMC) obtained additional treatment records and scheduled the Veteran for an examination with an occupational specialist.  

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claims based on the evidence that is of record.



II.  Earlier Effective Date for Service Connection for PTSD

The Veteran served as a U.S. Army construction engineer with service in the Republic of Vietnam from September 1968 to August 1969.  In a February 2016 decision, the Board found that there was clear and unmistakable error in RO decisions in March 2004 and December 2004 that denied service connection for PTSD and granted service connection, effective December 18, 2003, the date of receipt of the Veteran's request to reopen a claim for service connection for PTSD.  The Veteran did not appeal the grant of the December 18, 2003 effective date, and the Board will not revisit this analysis and award.  However, in an August 2015 brief by his representative it was argued that the effective date for service connection for PTSD should be September 27, 1990 or at least as early as August 22, 2003.  The parties to the August 2016 joint motion for partial remand noted that in assigning the effective date, the Board failed to consider the August 2015 arguments presented by the Veteran.  

An un-appealed decision of the RO becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111(West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).  

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

There is a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 
9 Vet. App. 412 (1996).  

Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Furthermore, clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The earliest formal or informal claim for service connection for any form of acquired psychiatric disorder was received by the RO on September 27, 1990.  In the claim, the Veteran noted that he experienced PTSD that arose from service from September 1968 to August 1969.  At that time, the claims file contained a Report of Transfer or Discharge (DD-214) that showed that the Veteran served as a unit supply sergeant with service in the Republic of Vietnam from September 1968 to August 1969.  The Veteran did not receive combat awards.  In October 1990, the RO sent correspondence to the Veteran requesting information regarding any traumatic events including those involving combat, a description of his symptoms and date of onset, his work history since service, the identity of any medical care providers, and statements from anyone who knew of his disorder.  The notice informed the Veteran that the information must be received within one year in order for benefits to be paid on the basis of the pending claim.  

In November 1990, the RO obtained the Veteran's service personnel and treatment records.  Personnel records showed that the Veteran was assigned duties as a supply clerk and armorer in the headquarters company of a construction battalion during his Vietnam service.  Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders.    

In correspondence in February 1991, the RO informed the Veteran that no evidence had been received and that his claim was denied.  The RO advised that if evidence were received within one year of the original request, eligibility may be considered from the original date of claim.  

The RO received the Veteran's informal claim for service connection for PTSD on December 18, 2003.  The Veteran acknowledged that he had one year to submit an actual claim with evidence.  The file contains the report of a February 2003 referral and an August 22, 2003 VA mental health examination.  A master's degree level counselor noted the Veteran's report of primary duties in Vietnam as a supply sergeant in a headquarters company of an engineering battalion, but also that he experienced many traumatic events in combat.  The counselor diagnosed chronic PTSD, and the report was countersigned by a psychologist.  In letters dated in December 2003 and February 2004, a VA licensed social worker noted that the Veteran had also been diagnosed with PTSD at a Vet Center and forwarded copies of operational reports from the engineering unit that documented combat action and casualties experienced by the unit from October 1968 to July 1969.  Additional copies were submitted by the Veteran in November 2004.  

The RO denied service connection on the merits in March and December 2004 because the occurrence of specific events experienced by the Veteran had not been verified.  The RO declined to reopen the claim in February 2006.   The Veteran requested that the claim be reopened in correspondence dated July 23, 2008.   The RO initially declined to reopen the claim in March 2009.  After further review, development, argument, and consideration of case law, the RO granted service connection for PTSD in January 2010 and assigned an effective date of July 23, 2008, the date of receipt of the request to reopen the claim.  

On appeal of the assigned effective date, in October 2014, the Board initially denied an effective date earlier than July 23, 2008.  Following a remand from the Court, in February 2016, the Board found that there was clear and unmistakable error in the March and December 2004 RO decisions and granted an effective date for service connection for PTSD of December 18, 2003, the date of receipt of the informal claim.  Citing Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the Board noted the Court's holding that a veteran's "presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally."   The Board noted that while it was not proven that the Veteran witnessed the claimed events, the Veteran offered independent evidence of stressful events associated with his Battalion, including that his unit sustained combat and non-combat related deaths.  Thus, the Veteran's presence with his unit at the time such events occurred corroborated his statement that he experienced these events personally.  Accordingly, the Board found that the case law extant at the time of the December 2004 rating decision was incorrectly applied, that such error was undebatable, and that it manifestly changed the outcome.  Consequently, the Board found CUE in the December 2004 rating decision and assigned an effective date for service connection for PTSD of December 18, 2003, the date of receipt of the Veteran's informal claim.

In correspondence dated in August 2015, the Veteran's representative contended that an effective date of September 27, 1990 is warranted because at the time of receipt of this initial application for service connection for PTSD, there was sufficient information of record concerning the Veteran's service in Vietnam to require VA to obtain service record evidence prior to the Veteran's November 2004 submission of the evidence of his unit's combat action.  The Veteran's representative also contended that an effective date of at least August 22, 2003 was warranted because he was diagnosed with PTSD on this date.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on an original claim or reopened claim will be the "date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400.  Although there is a provision for an effective date up to one year earlier based on medical evidence, this provision is applicable only for a disability for which service connection has previously been established and is not applicable in this case.  38 C.F.R. § 3.400 (o)(2).   

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156 (c) (2015), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).  However, as applicable in 1991 and in 2004, when evidence is requested in an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned and no further action will be taken unless a new claim is received.  Should the right to the benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158 (1991) (2004).  

Revisions were made to 38 C.F.R. §§  3.156 (c) and 3.400(q), effective October 6, 2006.  As the Veteran's request to reopen the claim for service connection for PTSD was received in December 2003, the earlier version of the regulations applies.  
 
38 C.F.R. § 3.156(c) (2005) (pre-amendment) states:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

Essentially, prior to the October 2006 amendment of 38 C.F.R. § 3.156(c), there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records and assign an effective date potentially as early as the date that the initial claim was filed.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).

The Board finds that an effective date earlier than December 18, 2003 for service connection for PTSD is not warranted.  

First, the Veteran's September 27, 1990 claim was abandoned.  At the time of the claim, the Veteran noted only that he sought compensation for PTSD arising from service in Vietnam.  Service records were obtained that showed his occupation as a supply clerk assigned to a construction battalion.  Despite a request for additional specific information, the Veteran did not provide medical evidence of symptoms, diagnosis, or any suggestion of participation in combat or witnessing death and injuries to fellow soldiers.  He provided no response, and the RO appropriately notified him that no further action would be taken.  No evidence or further contentions were received within one year.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore an effective date may be no earlier than the date of filing a new claim, which was December 18, 2003.  38 C.F.R. § 3.158. 

Second, the Veteran contended that there was clear and unmistakable error in the assignment of the December 18, 2003 effective date because VA failed in its duty to assist by not seeking additional service records in 1990.  However, clear and unmistakable error may not be based on a breach of duty to assist in development of the claim.  Roberson, supra.  Moreover, the Veteran made no statement to indicate where records to substantiate a diagnosis and cause of PTSD were located or that his otherwise non-combat occupation and unit had participated in combat with casualties.  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information that could possibly support such a claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

Third, following the final decision that the 1990 claim was abandoned, there was no communication from the Veteran or his representative prior to the receipt of a new claim for service connection for PTSD until December 18, 2003.  Evidence of a February 2003 VA mental health referral and an August 2003 mental health examination and diagnosis of PTSD were received.  Although the electronic record shows that both were received in February 2003, this is a clear error since the document also included the August 2003 report.  There is no date of receipt stamp on the documents and neither the Veteran in his new claim nor the RO in a notice letter in January 2003 referred to this evidence.  Therefore, the Board finds that this evidence was received not earlier than the receipt of the new claim in December 2003.  Regardless of the date of receipt, the receipt of VA medical treatment records may afford an earlier effective date only for a claim for an increased rating for a disability already service-connected, which is not applicable in this case. 

Fourth, the Board considered the provisions of the pre-amendment version of 38 C.F.R. § 3.156(c) which provides that the receipt of service department records after a final decision will be considered in assigning a retroactive effective date not earlier than the date of the original claim.  However, in this case, the Veteran not only failed to indicate that he experienced combat trauma so as to suggest a search for additional records in 1990-91, but the claim could also not have been substantiated because of the absence of lay or medical evidence of symptoms or diagnosis.  Therefore, the service records of unit combat action alone could not have supported the assignment of a specific rating over a part or the entire period of time involved.  

Therefore, for these reasons, the Board finds that an effective date earlier than December 18, 2003 for service connection for PTSD is not warranted as a matter of law.   

III.  Increased Ratings 

The Veteran contended in several written statements and representative briefs                    that his service-connected PTSD is more severe than is contemplated by the inial and staged ratings. 

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Veteran's service-connected PTSD is evaluated under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126.  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  As this appeal was first certified to the Board on March 25, 2014, the revised regulations do apply.  The Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id.  Nevertheless, as VA mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for higher initial ratings for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a
50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV); 38 C.F.R. 
§ 4.125.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 
8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 is assigned for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A score of 40 to 31 is assigned when there is some impairment of reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 30 to 21 indicates some danger of hurting self or others, or occasionally fails to maintain minimal personal hygiene or gross impairment of communications.  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. 
§§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").    

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board should not limit its determination that a Veteran is not entitled to a higher rating based on the symptoms listed in the higher rating.  Rather, the Board should consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned." Id. 

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level."). Thus, it is best to look at all of the Veteran's psychiatric symptoms and determine the level of severity those symptoms cause the Veteran socially and occupationally, as opposed to limiting consideration to those symptoms listed under that specific rating.

As noted above, the Veteran served in the Republic of Vietnam during a period of time when his unit engaged in combat action and experienced casualties.  Service treatment records are silent for symptoms, diagnoses, or treatment for any acquired psychiatric disorders.  

In February 2003, a VA physician's assistant (PA) noted the Veteran's report of nightmares associated with experiences in Vietnam, social isolation, and hypervigilance with no suicidal or homicidal ideations.  The PA arranged for a psychological assessment.  In August 2003, a VA psychology technician noted that the Veteran sought treatment on advice from a friend after he had disclosed his tour of duty in Vietnam.  The Veteran described several events in which he witnessed fellow soldiers killed in action or committed suicide that caused significant feelings of helplessness, fear, and horror at the time.  The Veteran described moderate impairment of family life after service in that he did not allow his spouse or children to become close.  He reported having only a few friends and minimal participation in recreation.  The Veteran was working as a manager in a commercial bakery but had difficulty concentrating, meeting production quotas, and had frequent arguments with supervisors.  He reported "fleeting thoughts" of suicide but was deterred by thoughts of his grandchildren.   His reported symptoms included nightmares of combat, interrupted sleep, loss of interest, social detachment, irritability, lack of anger control, extreme hypervigilance, and avoidance behaviors.   After review of the results of psychological testing, the technician diagnosed chronic PTSD and assigned a GAF score of 50.  The report was cosigned by a doctoral level psychologist.  

In October 2004, the Veteran was evaluated by a VA contract psychiatrist who noted the results of the 2003 VA assessment and the Veteran's report of having attended college after service and being married for 30 years.  He reported working in management positions, although his current symptoms were causing difficulty at work.  He reported intrusive memories of events in Vietnam, hypervigilance, startle response, irritability, avoidance behaviors, sleep interruption, and isolation from his adult children.  He denied suicidal thoughts.  On examination, the psychiatrist noted normal orientation, communication, judgment, insight and memory with no delusions or hallucinations.  The psychiatrist concurred in the diagnosis of PTSD and assigned a GAF score of 40, noting that the Veteran could work but with increasing difficulty and was socially isolated.  

The earliest records of VA outpatient primary care are dated in August 2005.  In September 2005, a VA psychiatrist who noted the Veteran's reports of continued stress in his job as a supervisor and tension and lack intimacy in his marriage.  The Veteran also experienced severe back and neck pain from a motor vehicle accident one year earlier with residual legal issues of concern.  The Veteran reported better sleep with the aid of medication prescribed by his primary care physician.  He reported past vague suicidal thoughts with no active plans and denied any current thoughts.  The Veteran did disclose some alcohol use with withdrawal symptoms.  On examination, the psychiatrist noted no orientation, communication, cognitive, judgment, or insight deficits.  The psychiatrist diagnosed depression, alcohol dependency, and possible PTSD and assigned a GAF score of 60.  He recommended a program of individual and group psychotherapy.  

In December 2008 and January 2009, another VA attending psychiatrist noted that the Veteran had not seen his former attending VA psychiatrist since September 2005 but had returned to report worsening symptoms and severe financial distress since losing his job because of company cutbacks in June 2008.  The Veteran reported participation in counseling at a Vet Center and better sleep with the use of medication.  The Veteran reported most of the symptoms reported in earlier examinations but now also reported daily suicidal thoughts of running his car into a river and had increased his use of alcohol.  The Veteran reported increased irritability, depression, social isolation except when talking with other Veterans, and hearing sounds when nothing is present.  The psychiatrist diagnosed PTSD, depressive disorder, and alcohol dependence and assigned a GAF score of 41.  

In June 2009, the psychiatrist noted reports by the Veteran of continued financial distress but that he was searching for employment.  He had been turned down for a loan and reported that he felt like hurting someone but managed his feelings with prescribed medication.  He reported separation from his spouse because of financial matters but had contacted and obtained assistance from a sister.  On examination, the psychiatrist noted no auditory or visual hallucinations, current suicidal ideations, or thought disorders.  Nevertheless, the physiatrist noted a moderate risk for suicide but that the Veteran appeared less depressed and anxious than at his previous appointment.  The psychiatrist assigned a GAF score of 35 and requested that the Veteran return in two months.   In August 2009, the psychiatrist noted the Veteran's report of suicidal ideations of crashing his automobile two weeks earlier but without action because of his relationship with a granddaughter and his desire to avoid hurting others.  The psychiatrist noted that the Veteran was experiencing auditory hallucinations without explanation.  In November 2009 and February 2010, the psychiatrist noted similar comments except no auditory hallucinations but continued financial distress and assigned a GAF score of 42 and 40 respectively.

The Veteran was afforded an additional VA examination by a contract psychiatrist performed in December 2009 and documented in a report dated in January 2010.  The psychiatrist noted that the Veteran reported trouble sleeping with recurrent memories and dreams about Vietnam that had increased since the start of the conflict in Iraq.  The Veteran reported feeling more depressed and abandoned and continued excessive use of alcohol use on a daily basis.  He continued to have difficulty with anger control and avoided people but remained married to the same person for over 30 years with a relationship that he described as "fair."  On examination, the psychiatrist noted no orientation, hygiene, affect, mood, communications, speech, thought process, judgment, insight, or concentration deficits. There were no panic attacks, suspiciousness, delusions, hallucinations or obsessive rituals or suicidal or homicidal ideations.  The psychiatrist diagnosed chronic PTSD and alcohol abuse secondary to his PTSD and assigned a GAF score of 40.   The psychiatrist assessed the Veteran's psychiatric symptoms as causing occupational and social impairment with reduced reliability and productivity as evidenced by disturbances in motivation and difficulty maintaining effective work and social relationships.  

In January 2010, the RO granted service connection for PTSD and assigned a 50 percent rating.  As noted above, the Board revised the effective date to December 18, 2003.  In May 2010, through his attorney representative at that time, the Veteran expressed disagreement with the assigned rating, citing the GAF score of 40 and contending that the Veteran's alcohol abuse because of PTSD was not considered.  

The Veteran underwent another VA contract examination on October 21, 2010 by a psychiatrist and associate professor for psychiatric medicine.  The psychiatrist noted that the Veteran appeared very disheveled with zero eye contact and became very anxious and upset when he was taken back privately to the room.  The Veteran reported that since his return from Vietnam, he had gradually become more and more nonfunctional.  He had difficulty staying asleep and was easily startled, irritable, and hypervigilant.  The Veteran reported increased social isolation with no friends.  He also reported flashbacks and continued excessive use of alcohol as a calming measure.  On examination, the psychiatrist noted normal orientation to time, place, person and purpose but with neglected hygiene and appearance that he attributed to mental problems.  Behavior was somewhat inappropriate in that he was very insecure away from his wife.  Mood and affect were restricted with a "quite flattened" affect.  His communications were grossly normal but with impaired attention or focus such as forgetting why he went into a room at home.  He reported panic attacks 2 to 3 times per week, lasting approximately 15 minutes, sometimes retreating into his closet.  He denied any delusions, but reported hallucinations, stating that he visualized people at night.  His thought processes revealed a slowness of thought and his abstract thinking was impaired.  Judgment was intact.  The Veteran displayed moderate memory difficulties and chronic suicidal ideation but with no history of a suicidal attempt or homicidal ideation.  The psychiatrist diagnosed chronic PTSD and alcohol abuse, assigned a GAF of 35, and assessed the disability as causing occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.  

Records obtained from the Social Security Administration showed that the Veteran applied for disability benefits in 2010 and 2012.  One mental health examiner referred to some VA records and briefly noted the Veteran's presentation, but another examiner noted that the Veteran had missed examination appointments and found that the evidence available was insufficient to establish a current disability.  SSA denied disability benefits on both occasions.   

The Veteran was afforded an additional VA psychiatric examination by a contract psychologist in February 2012.  In addition to previously reported symptoms, the psychologist checked a box indicating that the Veteran reported panic attacks that occurred weekly or less often.  The psychologist noted that the Veteran's spouse acted as his caregiver and that the Veteran was so withdrawn as to require the presence of his spouse at the examination.  However, the psychologist did not note suicidal ideation, hallucinations, disorientation, grossly inappropriate behavior, danger of hurting self or others, or an inability to perform the activities of daily living including hygiene.  The Veteran was not presently working.  The psychologist assessed the disability as including alcohol abuse and sleep interruption that could not be differentiated from PTSD.  The psychologist found that the disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In September 2013, the Veteran's last employer reported that the Veteran was terminated in June 2008 because of a reduction in staffing and was receiving a pension since March 2010.  

In October 2014, the Board remanded the increased rating and TDIU claims to obtain current records of VA outpatient mental health treatment and an examination by an occupational specialist. 

VA outpatient records were obtained for treatment encounters through December 2014.  The Veteran's attending psychiatrist provided counseling, assessments and medication management approximately every three to four months.  The psychiatrist noted that the Veteran continued alcohol abuse but had no psychotic symptoms, hallucinations, or suicidal ideations.  The Veteran maintained relationships with his spouse and financial assistance from his adult children but was otherwise socially isolated.  The psychiatrist noted that the Veteran's suicide risk was low.  GAF scores when noted were 40.  In July 2013, the psychiatrist noted the Veteran's report that his children no longer provided financial support and that he occasionally experienced auditory hallucinations.  A GAF score of 39 was assigned on that encounter.  In August 2013, the Veteran was enrolled in VA substance abuse treatment.  In October 2013, the psychiatrist noted that the Veteran had stopped excess alcohol use, had been visited by some friends and was making improvement with attendance at VA PTSD group therapy.  There were no reported hallucinations or suicidal ideations.  The psychiatrist assigned a GAF score of 50 in that encounter.  In April 2014 and August 2014, the psychiatrist again referred to visits by friends and occasional reports of auditory hallucinations but no suicidal ideations.  The psychiatrist noted that the auditory hallucinations may be related to alcohol abuse.  Throughout this period of treatment, there was no mention of disorientation, grossly abnormal behavior, violent acts, or cognitive or communications deficits.   

In January 2015, the Veteran underwent a VA Social Work and Industrial Survey examination.  The Veteran was accompanied by his spouse who joined him for the interview as he said he was not comfortable being by himself in the office with the door closed.  The social worker noted that the Veteran looked at the door throughout the interview and reported being nervous and anxious throughout the session.  Although he reported good relationships with fellow soldiers and officers during service, he also stated that upon his return from Vietnam he was isolated, distant from others, exhibited a difficulty showing or expressing emotions, being withdrawn, having anger problems, and not trusting others.  He reported that he completed three years of college study and worked in the manufacturing field for most of his adult life, but he had difficulty getting along with co-workers and worked multiple jobs.  The Veteran reported having friends that served with him in Vietnam.  He talked with them sporadically, but he did not have close relationships with any of his family members.  The social worker noted that the Veteran had no hobbies and stayed home all day.  He seemed confused at times during the interview and had difficulty concentrating.  Although the Veteran reported that he stopped working secondary to psychiatric problems, a September 2013 report from his last employer indicated that he was terminated in June 2008 because of a reduction in staffing and was receiving a pension since March 2010.  There was no mention of accommodations or any disability.  Nevertheless, the Veteran reported that he had difficulty completing tasks at work, poor concentration and focus, an inability to work with groups of people, increased anxiety, periods of sadness and poor coping skills.  The social worker noted that the Veteran had no knowledge of his benefits and other affairs as his spouse managed all finances.  

Regarding the functional impact of the Veteran's service-connected disabilities, the social worker noted that hearing loss and tinnitus would limit the Veteran's ability to work in areas where fine hearing is required and that he should avoid loud noise areas of employment in both physical and sedentary employments to prevent further hearing damage and ensure adequate communication.  The Veteran's PTSD did not prevent him from completing physical labor tasks such as lifting, pushing or pulling.  It did limit his ability to work under the supervision of others due to increased anxiety, difficulty concentrating and focusing, periods of sadness, poor coping skills, avoiding groups of people and social isolation.  He would also have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  As for sedentary employment, PTSD did not prevent him from completing sedentary tasks such as answering phones, filing papers or other sedentary desk positions.  It did moderately limit his ability to work under the supervision of others for the same reasons.  He would have a difficult time working with groups of people because of anxiety and challenges talking and interacting with others.  

In March and July 2015, the Veteran's representative submitted briefs in which she contended that the evidence supported the assignment of a 100 percent rating for the entire period of the appeal.  The representative cited specific symptoms noted in treatment and examination reports such as suicidal thoughts, hallucinations, kicking and throwing things and verbal outbursts that suggested hurting others, grossly inappropriate behavior, and neglect of personal appearance suggesting an inability to perform daily activities.  The representative also cited specific symptoms of a 70 percent rating including impaired impulse control, inability to function independently, and deficiencies in judgment and insight.  The representative contended that the Veteran exhibited total occupational and social impairment because of irritability, social withdrawal, and memory deficits.  
 
In April 2015, the Veteran submitted a personal statement.  The statement is articulate and well written, although it may have been prepared by a representative or another person.  He noted that his PTSD symptoms had remained constant over the entire period of the appeal.  He noted that he had suicidal thoughts several times per week but no action or plan because of his thoughts of his granddaughter.  He reported auditory hallucinations two or three times per week with voices sounding like his fellow soldiers from Vietnam.  He noted that he experienced panic attacks several times per week including when he was working and had to keep an open door in view.  He noted that he forgot the names of relatives or people he knew or where he put things and awakened disorientated several times per week.  He must remain close to his spouse and relied on her for driving, finances and personal hygiene and often became so angry that he threw objects or punched walls injuring himself.  He also noted that he was fired from his job because of his PTSD symptoms of memory loss, lack of concentration, and inability to handle stress.  

In a statement dated the same date, the Veteran's spouse noted substantially the same symptoms and shortcomings in function.  Additionally, the spouse noted that the Veteran had access to a firearm and sometimes awakened in a disoriented state looking for his weapon.  

The Veteran submitted records of private psychiatric treatment in March and June 2015.  The psychiatrist summarized the history and symptoms that were substantially the same as noted by VA examiners in 2012 and 2015 and by the Veteran and his spouse in the April 2015 statements.  The psychiatrist noted that during the treatment interview, the Veteran was confused, exhibiting circumstantial speech and emotional exacerbations.  The Veteran did not drive an automobile.  The Veteran had poor abstract reasoning but intact immediate, recent, and remote memory.  The psychiatrist interpreted the Veteran's hypervigilance as paranoid delusions and auditory and visual hallucinations as evidence of psychoses.  The psychiatrist diagnosed chronic, severe PTSD with possible depression with psychosis and alcohol abuse secondary to PTSD.  He assigned a GAF score of 25/30.  

As preliminary matters, the Board finds that the Veteran and his spouse are competent and generally credible in reported observed symptoms because they have been accepted by clinicians and examiners without challenge as false or manipulative.  However, the Board places less probative weight on the reported degree of severity and impairment on function imposed by the articulated symptoms.  In particular, the Board places much less weight on the Veteran's contention in his April 2015 statement that his diagnosed PTSD and associated alcohol abuse have been constant since the effective date for service connection in December 2003 as these are not consistent with the treatment and examination records which will be discussed further below.  The Veteran's report that he stopped working as a manager and supervisor in June 2008 because of PTSD symptoms warrants less probative weight because he and his employer also reported that he was laid off because of a reduction in staff with no mention or accommodations for disability or employment related disputes or shortcomings in performance.  The Veteran did receive his retirement pension in 2010 at the age of 62.  The Board acknowledges the severity of symptoms reported by the Veteran and his spouse in his April 2015 statement and to his private psychiatrist the same year.  However, this appears to be inconsistent with the Veteran's continued possession of a firearm that would have warranted great concern and removal of the weapon by his caretaker spouse and attending clinicians had those symptoms been present with the nature frequency, and severity as described. 

The Board also places somewhat less probative weight on the representative's contentions that a total rating is warranted for the entire appeal period for the same reasons.  Moreover, citations to isolated reports by the Veteran to clinicians do not stand alone as triggers to justification of a particular rating as this analysis is contrary to the holdings in Mauerhan, supra, and Vazquez-Claudio, supra.  

The Board finds that a rating in excess of 50 percent for PTSD with secondary alcohol abuse is not warranted prior to October 21, 2010; that a rating in excess of 70 percent was not warranted from October 21, 2010 to January 27, 2015; and that a rating of 100 percent was warranted, effective January 28, 2015, the date of the VA social work and industrial survey examination.  

Prior to the date of the VA examination on October 21, the Board finds that the Veteran's PTSD with alcohol abuse was manifested by occupational and social impairment with reduced reliability and productivity due to such moderate to moderately serious symptoms such as strained but not broken family relationships, isolation from friends, intrusive memories of combat, hypervigilance, startle response, irritability, lack of impulse control, and avoidance behaviors.  These symptoms remained present throughout the period of the appeal.  

The Veteran occasionally, but not persistently, reported suicidal ideations including vague plans to crash his automobile; however, there was never any indication of action to carry out a plan nor did clinicians see the need for intervention.  The Veteran has never been hospitalized for mental health treatment as would be reasonable for persistent and convincing suicidal ideations or behavior.  Rather, he participated in Vet Center group therapy and visited his attending psychiatrist for medication management approximately every three to four months and not at all for an extended period from 2005 to 2008.  This tempo is not indicative of serious suicidal intentions with plans or attempts consistent with a 70 percent or higher rating.  In fact, the Veteran rationally reported that he would not act because of his relationship with his granddaughter.  His reports of a lack of impulse control and wanting to hurt someone when a loan was denied never progressed to actual violence or aggression to relatives or friends other than to injure himself punching a wall.  There is no evidence of injuries to others or incidents requiring legal intervention.  The Veteran may well have behavioral control issues, but these feelings did not contribute in a meaningful way to social or occupational impairment.  

On occasion, the Veteran reported auditory hallucinations which at least one clinician attributed to alcohol abuse.  He denied these hallucinations on other treatment encounters so that they are not considered persistent nor did they impair function.  He reported panic attacks but not so severe as to impair his activities in or out of the home such as driving or shopping.   On one occasion in June 2009, a psychiatrist noted a recent onset of financial distress and assigned a GAF score of 35.  However, for most of this period, GAF scores were at or near 40 with narrative comments that more closely describe moderate to moderately serious but not major impairment such as a loss of reality, memory or cognitive deficits, or ability to communicate, manage daily activities and affairs, leave the home, or drive an automobile.  The Veteran did experience a depressed mood arising from financial distress and unemployment, exacerbated by alcohol abuse and failure to respond to treatment.  Even considering his difficulty with personal relationships, the Board finds that he was not so dysfunctional as to preclude leaving home and working at gainful employment in view of his three years of college education and management skills.  The Board places probative weight on the assessment of the examiner in December 2009 who described the disability as imposing reduced reliability and productivity because of disturbances in mood, motivation, and relationships but not major deficits in most areas.  

The Board finds that the Veteran's PTSD with alcohol abuse did not warrant a rating in excess of 70 percent from October 21, 2010 to January 27, 2015 because the disability manifested with serious, but not total, occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Starting with the VA examination this date and continuing during this period of time, the Veteran reported and displayed additional symptoms such as lack of eye contact in conversation, inability to be in a closed room, neglected personal appearance, and memory deficits affecting activities in the home.  Panic attacks caused him to retreat to a closet, and the Veteran appeared to be insecure away from his spouse.  The examiner also noted slowness of thought and impaired abstract thinking.  Although some of these suggest a total degree of disability, the examiner on this date and in February 2012 also noted normal orientation, no grossly inappropriate behavior or actionable danger of hurting self or others, or inability to perform most daily activities.  Chronic suicidal ideations were also reported but again with no action or concrete plan and with continued acknowledgement by the Veteran that he would not act because of his grandchildren.  These two VA examination reports are further tempered by the records of outpatient care that showed the temporary resolution of the hallucinations and ideations during periods of reduced alcohol consumption. The Veteran also reported reengaging with friends.  In April and August 2014, the attending psychiatrist noted no disorientation, grossly abnormal behavior, violent acts, or cognitive or communications deficits.  

Finally, the Board finds that a total rating for PTSD with alcohol abuse is warranted, effective January 28, 2015, the date of the VA social work and industrial survey.   The Board finds that the level of occupational and social impairment starting this date most closely meets the criteria for a total level of impairment, manifesting by symptoms such as disorientation, memory deficits to the level of forgetting names of close relatives, and an inability to drive a vehicle or manage personal finances and most daily activities including hygiene.  The private psychiatrist also noted confused and circumstantial speech, emotional exacerbations, and diagnosed the hallucinations and delusions as representative of full psychoses and not just products of alcohol abuse.  That the Veteran cannot drive but still has access to a firearm weighs somewhat against the actual level of severity of his cognition and psychoses.  Nevertheless, resolving all doubt in favor of the Veteran, a total rating is warranted, effective January 28, 2015.   

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.   Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-scheduler rating is warranted.  Id.  

The Board finds that all aspects of the Veteran's PTSD with alcohol abuse are adequately encompassed in the assigned schedular ratings.  All the Veteran's symptoms are addressed in the criteria.  Moreover, the criteria for the evaluation of mental health disabilities and symptoms uses inclusive terminology "such as" that allows the evaluator to consider all symptoms that impair occupational and social function.  The currently assigned ratings contemplate the impairment of function caused by these symptoms.  VA has recognized severe levels of social and occupational impairment due to these symptoms and their impact on the Veteran's daily life and has accordingly assigned ratings to reflect this severe level of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extra-schedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran also has the following service-connected disabilities:  bilateral hearing loss, tinnitus, and erectile dysfunction, the latter associated with PTSD.  There is no lay or medical evidence that the hearing loss and tinnitus contribute to PTSD symptoms such as social isolation.  Although erectile dysfunction may be a contributor to the Veteran's strained marital relations, the total level of social impairment has been considered in the schedular ratings.   Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV. TDIU Prior to October 21, 2010

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent scheduler evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The veteran had the following single service connected disability prior to October 21, 2010: PTSD with sleep problems, rated as 50 percent disabling.  Therefore, the Veteran did not meet the schedular criteria during this period of the appeal. 

The Board concurs that a TDIU was warranted, effective October 21, 2010, but not earlier.  Referring to the lay and medical evidence in the increased rating section above, the Veteran and his employer reported that he was fully employed as a supervisor in a commercial bakery up to June 2008 with no mention of accommodations or disciplinary matters.  The Board acknowledges the Veteran's lay statements that he had conflicts with his supervisors and coworkers and felt that he could no longer function in a stressful work environment after leaving his last job.  In June 2009 he reported to a clinician that he was still looking for employment, suggesting that he considered himself capable of at least some form of employment.  Although he avoided crowded situations, he was able to function independently outside the home, drive an automobile, and communicate effectively.   Notwithstanding his alcohol abuse, there were no reports of legal complications arising from the abuse.  Examiners noted no orientation, hygiene, affect, mood, communications, speech, thought process, judgment, insight, or concentration deficits.  There were no reports of panic attacks during this period of the appeal.  Occasional suicidal ideations were not persistent, never proceeded to any action, and never required specific and timely intervention.  Occasional auditory hallucinations did not impair the Veteran's function.  

The Board concurs that a TDIU was warranted starting on October 21, 2010 because the evidence then showed manifestations starting that date including the Veteran's inability to be secure in a room with someone other than his spouse, inability to maintain eye contact, simple memory deficits, and neglect of hygiene would likely preclude all forms of substantially gainful employment in both solitary and group settings.  

As the preponderance of the evidence is against the claim for a TDIU prior to October 21, 2010, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An effective date earlier than December 18, 2003 for service connection for PTSD is denied. 

An initial rating in excess of 50 percent for PTSD, prior to October 21, 2010 is denied. 

A rating in excess of 70 percent for PTSD from October 21, 2010 to January 27 2015 is denied.  

A rating of 100 percent for PTSD effective January 28, 2015 is granted subject to the law and regulations governing the payment of monetary benefits. 

An effective date earlier than October 21, 2010 for TDIU is denied.    



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


